  Case 1:17-cv-01030-PGG-DCF Document 148 Filed 01/10/19 Page 1 of 1
        Case 1:17-cv-01030-PGG-DCF Document 147 Filed 01/09/19 Page 1 of 1


                 MOUND COTTON WOLLAN                     &    GREENGRASS LLP
                                           COUNSE:LLORS AT LAW
                                                                                           NEW YORK, NY
                                                                                         FLORHAM PARK, NJ
                                         0Ne: Ne:w YORK PLAZA
                                                                                          GARDEN CITY, NY
                                      Ne:w YoRK, NY 10004-1901                          FORT LAVOEROALE, FL
                                                                                         SAN FRANCISCO, CA
                                            (212) 804-4200

                                          FAX (21 2) 344-8066

      DIANA E. McMONAGLE                 WWW. MOUNDCOTTON,COM

         (212) 804-4250
  dtncmonaglc@moundcotton.com


VIA ECF AND FAX

Honorable Paul G. Gardephe, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 705
New York, New York 10007

                  Re:      Starr Surplus Lines Insurance Company and Houston
                           Casualty Company v. CRF Frozen Foods, LLC
                           Civil Action No.: 17-cv-1030 (PGG)
                           Our File No.: 3351.63

Dear Judge Gardephe:

                We represent Plaintiff Houston Casualty Company in this action. On Monday,
the Court iss1..led an Order scheduling a conference (Dkt. 146) for January 31, 2019.
Unfortunately, Jeffrey Weinstein and I are both unavailable on that date, and we respectfully
request that the conference be rescheduled. Counsel for the other parties have agreed to our
request for an adjournment, and all are available on the following dates: February 5; February 6;
February 7; or February 14. Therefore, we respectfully request that the January 31 conference be
adjourned and rescheduled to one of these dates that is convenient for Your Honor.

               Thank you in advance for your understanding in this regard, and we await the
Court's revised Order.

                                                        Respectfully submitted,

                                                        MOUND COTTON WOLLAN
                                                        & GREENGRASS LLP

                                                        By:     ls/Diana E. McMonagle
                                                              Diana E. McMonagle
JSW:cer

cc:      All counsel of record via ECF
